             Case 1:20-cv-01315-MHS Document 1 Filed 10/02/20 Page 1 of 20
                                                                           Receipt number AUSFCC-6496026


                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS



 JANUS GLOBAL OPERATIONS LLC

                                                                                   20-1315 C
 v.                                                                  Case No. __________________


 THE UNITED STATES



                                            COMPLAINT

        COMES NOW Plaintiff Janus Global Operations LLC, by counsel, and for its cause of

action against Defendant, the United States of America, states:

                                             Introduction

        1.       Janus Global Operations LLC ("Janus") appeals three letters issued by the

Contracting Officer dated October 7, 2019, under the Contract Disputes Act, 41 U.S.C. § 7101 et

seq. ("CDA"). The three letters propose, and request Janus to agree with, indirect cost rates for

Fiscal Years 2014, 2015, 2016, and 2017 that differ materially from the indirect cost rates

proposed by Janus in its Indirect Cost Proposal submissions.

        2.       The procedural posture of this case is unusual. The Government may take the

position that the three letters are final decisions by the Contracting Officer establishing indirect

cost rates. Janus disputes that the letters are final decisions as defined under the CDA and will

assert by subsequent motion that this Court is without subject matter jurisdiction.

        3.       Janus is filing this Complaint to protect its rights to appeal the indirect cost rates

if this Court decides that the letters are, in fact, final decisions. In that scenario, Janus seeks to

litigate the substance of the proposed indirect rate agreements and respectfully requests that this



                                                    1
             Case 1:20-cv-01315-MHS Document 1 Filed 10/02/20 Page 2 of 20




Court enforce the indirect cost rates as detailed in Janus's Indirect Cost Rate Proposals for Fiscal

Years 2014, 2015, 2016, and 2017.

                                                Parties

        4.       Janus is a limited liability company organized under the laws of Delaware, with

its principal place of business at 2265 Old Highway 95, Lenoir City, Tennessee 37771.

        5.       Defendant is the United States of America, its agents, officers, and employees in

their official capacities, acting through United States Army Engineering & Support Center,

Huntsville ("Government").

                                             Jurisdiction

        6.       This is a civil action brought by Janus against the United States pursuant to the

Contract Disputes Act of 1978 ("CDA"), 41 U.S.C. § 7101-09, arising under numerous contracts

including but not limited to Contract Nos. S-AQMMA-09-C-0148 and W912DY-10-D-0016.

        7.       The Government issued three letters from the Contracting Officer to Janus, all

dated October 7, 2019, proposing, and requesting Janus to accept, indirect cost rates for certain

Fiscal Years, by signing and returning the letters to the Government. A true and accurate copy

of these letters are attached as Exhibits 1, 2, and 3.

        8.       By letter dated October 14, 2019, Janus responded by refusing to sign the letters

and stating that it disputed the Government's proposed indirect rates.

        9.       Less than one year has elapsed since Janus's receipt of the three letters dated

October 7, 2019.

        10.      In accordance with 41 U.S.C. § 7104(b)(3), Janus timely appeals from

Contracting Officer's letters dated October 7, 2019.




                                                   2
         Case 1:20-cv-01315-MHS Document 1 Filed 10/02/20 Page 3 of 20




       11.     Janus disputes that the letters dated October 7, 2019, constitute final decisions and

are thus inadequate to confirm jurisdiction. In the alternative, should the Court rule that the

October 2019 letters constitute Contracting Officer final decisions, then this Court has

jurisdiction to hear and decide this case pursuant to the CDA and the case should proceed

accordingly.

                                        Statement of Facts

       A.      Background Facts

       12.     Janus held several cost-plus-fixed-fee contracts between Fiscal Years 2014-2017.

Two of these contracts were S-AQMMA-09-C-0148 and W912DY-10-D-0016.

       13.     Under cost-type contracts, the Government reimburses the contractor for the

direct and indirect costs of performance. A contractor incurs direct costs for a particular

contract. A contractor's indirect costs relate to its entire business operations, such as home office

expenses, that benefit all contracts. Indirect costs must be allocated to all of a contractor's

contracts.

       14.     FAR 52.216-7, the Allowable Cost and Payment clause, governs the payment of

direct and indirect costs in cost-type contracts.

       15.     Because final indirect rates cannot be calculated until the end of a fiscal year,

FAR 52.216-7(d) and FAR 42.704 establish through negotiation provisional indirect rates for

invoicing purposes during the fiscal year.

       16.     At the end of the fiscal year, the contractor is required to calculate its actual

indirect rates and quantify the difference between the provisional and actual indirect rates. The

contractor then submits these calculations to the Government auditor in what is called an

Incurred Cost Proposal. The Government auditor then reviews the Incurred Cost Proposal and



                                                    3
          Case 1:20-cv-01315-MHS Document 1 Filed 10/02/20 Page 4 of 20




the supporting documentation to determine whether the Government agrees with the contractor's

calculations.

       17.        If the auditor and the contractor do not agree on the contractor's calculations and

cannot come to a negotiated agreement, FAR 42.705-2(b)(2)(iv) requires the auditor to forward

its issues to the responsible Contracting Officer. The Contracting Officer will then assume

responsibility for negotiating a final indirect rate agreement.

       18.        If the Contracting Officer and the contractor cannot negotiate a final indirect rate

agreement for the fiscal year, FAR 42.705(c) allows the Contracting Officer to resolve the issue

in a final decision that must comply with FAR 33.211. The contractor may then appeal that final

decision to the relevant Board of Contract Appeals or this Court.

       B.         Janus Submits Indirect Cost Proposals Which Are Then Audited

       19.        Janus regularly invoiced the Government for its work according to the terms of its

contracts with the Government.

       20.        Janus billed the Government at the provisional indirect rates that were agreed to

by the parties.

       21.        After the end of each Fiscal Year at issue, Janus submitted to the Government a

separate, certified Indirect Cost Proposal for Fiscal Years 2014-2017.

       22.        On June 30, 2015, Janus submitted to the Government its Indirect Cost Proposal

for Fiscal Year 2014.

       23.        On June 30, 2017, Janus submitted to the Government its Indirect Cost Proposal

for Fiscal Year 2015.

       24.        On December 21, 2018, Janus submitted to the Government its Indirect Cost

Proposal for Fiscal Year 2016.



                                                    4
             Case 1:20-cv-01315-MHS Document 1 Filed 10/02/20 Page 5 of 20




           25.      On December 21, 2018, Janus submitted to the Government its Indirect Cost

Proposal for Fiscal Year 2017.

           26.      The Defense Contract Audit Agency audited Janus's Incurred Cost Proposals and

issued three audit reports.

           27.      Audit Report No. 3211-2014B10100031, dated September 20, 2018, addressed

Fiscal Year 2014.

           28.      Audit Report No. 3211-2015B10100033, dated March 21, 2019, addressed Fiscal

Year 2015.

           29.      Audit Reports 3211-2016B10100001 and 3211-2017B1010001, dated May 20,

2019, addressed Fiscal Years 2016 and 2017.

           C.       The Parties Disagree on the Government's Three Letters Relating to Janus's
                    Indirect Rates

           30.      On October 7, 2019, the Government issued three letters to Janus 1 from the

Contracting Officer as email attachments. Copies of the DCAA Audit Reports described in

paragraphs 26-29 as well as excerpts from Janus's Incurred Cost Proposals were also attached to

the transmittal emails.

           31.      The first letter addressed Fiscal Year 2014. See Exhibit 1.

           32.      The second letter addressed Fiscal Year 2015. See Exhibit 2.

           33.      The third letter addressed Fiscal Years 2016 and 2017. See Exhibit 3.

           34.      Each letter began with: "This letter sets forth the agreed upon final indirect cost

rates established by CEHNC Contracting Officer determination in accordance with FAR 42.705-

2(b)(2)(iv)."



1
    The letters are addressed to an entity named Caliburn, which is Janus's parent corporation.


                                                            5
             Case 1:20-cv-01315-MHS Document 1 Filed 10/02/20 Page 6 of 20




           35.      Each letter contained a table listing proposed final indirect rates for various

categories of indirect costs. The tables did not cover all categories of indirect costs that Janus

proposed in its Incurred Cost Proposals.

           36.      Below is a comparison of the indirect rates proposed in Janus's FY 2014 Incurred

Cost Proposal and the relevant letter from the Contracting Officer:

             Category 2                        Janus Incurred Cost     CO's Letter           Difference
                                               Proposal
             M&E OH                                    16.71%                14.45%            (2.26%)
             M&E G&A                                   13.09%                11.41%            (1.67%)
             Risk Mgmt OH                              17.38%                17.11%            (0.27%)
             Risk Mgmt G&A                             26.05%                12.47%           (13.58%)
             Expeditionary Ops. OH                      6.49%                 6.20%            (0.29%)
             Expeditionary Ops. G&A                    18.80%                15.49%            (3.31%)
             Afghan Region Svcs. OH                    22.09%                21.86%            (0.22%)

           37.      Below is a comparison of the indirect rates proposed in Janus's FY 2015 Incurred

Cost Proposal and the relevant letter from the Contracting Officer:

             Category                          Janus Incurred Cost     CO's Letter           Difference
                                               Proposal
             Pool 560—Overhead                          6.42%                 6.27%            (0.15%)
             Pool 660 G&A                              11.08%                 9.74%            (1.34%)
             Pool 501—Afghan
                                                         17.50%              13.89%            (3.61%)
             Region Svcs

           38.      The Contracting Officer did not propose different indirect rates for Fiscal Year

2016 or 2017. Janus appeals those letters for the time being to prevent the Government or this

Court from perceiving the acceptance of the FY 2016 and 2017 rates as an acceptance of the FY

2014 and FY 2015 rates.




2
    Category names as provided in the Contracting Officer's letter.

                                                            6
          Case 1:20-cv-01315-MHS Document 1 Filed 10/02/20 Page 7 of 20




        39.       None of the three letters state the reasons for the discrepancies between Janus's

Incurred Cost Proposals and the Contracting Officer's letters. The letters also do not reference an

external document explaining the reasoning behind the discrepancies.

        40.       Each letter included the following paragraph:

        This indirect rate understanding shall not change any monetary ceiling, contract
        obligation, or specific cost allowance or disallowance provided for in the contracts listed
        in Enclosure 1. This understanding is incorporated into each of the affected contracts
        upon execution.

        41.       None of the letters identified what constituted Enclosure 1. None of the

documents included in the transmittal emails were identified as such.

        42.       Each letter asks Janus to: "Please confirm your acceptance of the terms of the

indirect cost rate agreement by signing and returning this letter to me."

        43.       The Contracting Officer's letters do not state that they are final decisions, do not

include any statement about Janus's rights to appeal, and do not make a demand for a sum

certain, as required by FAR 33.211.

        44.       Janus did not sign any of the letters, thus it did not agree to the proposed final

indirect rates.

        45.       Instead, by letter dated October 14, 2019, Janus rejected the letters and stated that

it was preserving its rights to dispute the letters. See Exhibit 4.

                                            Cause of Action

                                     Count I – Breach of Contract

        46.       Janus and the Government entered into several contracts, including S-AQMMA-

09-C-0148 and W912DY-10-D-0016.

        47.       Under these contracts, the Government agreed to reimburse Janus for allowable

indirect costs.

                                                    7
           Case 1:20-cv-01315-MHS Document 1 Filed 10/02/20 Page 8 of 20




       48.      Janus incurred allowable indirect costs and requested payment through the

appropriate process detailed in the Federal Acquisition Regulation.

       49.      The Government now refuses, without justification, to reimburse Janus for

indirect costs that are allowable as stated in Janus's Incurred Cost Proposals.

       50.      By refusing to reimburse Janus for allowable costs, the Government is in breach

of contract, specifically, FAR 52.216-7, the Allowable Cost and Payment Clause.

       51.      By refusing to reimburse Janus for allowable costs, Janus will suffer monetary

damages.

                                          Prayer for Relief

       52.      Wherefore, Janus respectfully requests this Court to enter judgment in Janus's

favor and against Defendant and to provide the following relief, stated in the alternative:

       a. A judgment declaring that the October 7, 2019, letters do not constitute Contracting

             Officer's Final Decisions under the CDA and dismissal for lack of jurisdiction.

       b. In the alternative, a judgment rejecting the proposed indirect rates stated in the

             October 2019 letters, enforcing the indirect rates in Janus's Indirect Cost Proposals,

             and compelling the Government to pay Janus $6,298,454.

                                        Respectfully submitted,

Date: October 2, 2020                   /s/ Edmund M. Amorosi
                                        Edmund M. Amorosi (eamorosi@smithpachter.com)
                                        Counsel of Record
                                        Stephen D. Knight (sknight@smithpachter.com)
                                        Michael T. Gwinn (mgwinn@smithpachter.com)
                                        Of Counsel
                                        SMITH PACHTER MCWHORTER PLC
                                        8000 Towers Crescent Drive, Suite 900
                                        Tysons, Virginia 22182
                                        Tel: 703-847-6300
                                        Fax: 703-847-6312



                                                   8
Case 1:20-cv-01315-MHS Document 1 Filed 10/02/20 Page 9 of 20




                Exhibit 1
       Case 1:20-cv-01315-MHS Document 1 Filed 10/02/20 Page 10 of 20


                                           DEPARTMENT OF THE ARMY
                             CORPS OF ENGINEERS, HUNTSVILLE ENGINEERING ANO SUPPORT CENTER
                                                    P.O. BOX 1600
                                           HUNTSVILLE, ALABAMA 35807-4301


                                                 October 7, 2019
          R,tPLY TO A'TT£NT10N OF




Contracts Management Division B
Ordnance and Explosives Contracting Branch

Subject: FY 2014 Contracting Officer Determined Indirect Rate Agreement Letter

Mr. Robert Craig
Janus Global Operations, Incorporated
2229 Old Highway 95
Lenoir City, Tennessee 37771

Dear Mr. Craig:

  This letter sets forth the agreed upon final indirect cost rates established by CEHNC
Contracting Officer determination in accordance with FAR 42.705-2 (b) (2) (iv).

   The final annual indirect cost rates for the fiscal year ended 2014 are as follows:

                                           CEHNC Recommended
         Cost Center                   Expense Pool    Allocation Base          Rate         Description
 M&E Overhead                           $4,973,405.00   $34,418,866.00        14.45%            (a)
 M&E G&A                                 9,455,268.00    82,851,187.00        11.41%             (b)
 Risk Mgmt OH                              796,1 25.00     4,653,240.00       17.11%             (a)
 Risk Mgmt G&A                           2,414,639.00     19,371,114.00       12.47%             (b)
 Exoeditionarv Oos. OH                     110,772.00      1,786,554.00        6.20%             (a)
 Exoeditionarv Ops. G&A                    458,902.00      2,962,555.00       15.49%             (b)
 Afghan Reciion Svcs. OH                 5,719,096.00    26,157,636.00        21 .86%             *

(a) Segment Direct Labor, Purchased Labor, B&P and Applied Fringe
(b) Segment Total Cost Input
* Afghan Region Services OH is corporate allocations

   These rates are applicable to the base costs specified for each of the contracts performed
during the fiscal year 2014.

   The allowable costs by contract for the indicated fiscal year, and from inception, are shown in
your FY2014 incurred cost proposal submission as Schedule of Direct Costs by Contract and
Subcontract and Indirect Expense Applied at Claimed Rates (Schedule H), and Schedule of
Cumulative Direct and Indirect Costs Claimed and Billed (Schedule I) by contract.

   This indirect rate understanding shall not change any monetary ceiling, contract obligation, or
specific cost allowance or disallowance provided for in the contracts listed in Enclosure 1. This
understanding is incorporated into each of the affected contracts upon execution.

   The subject rates do not include any specific indirect cost items which were treated as direct
costs in the settlement of the subject rates.
       Case 1:20-cv-01315-MHS Document 1 Filed 10/02/20 Page 11 of 20




                                                 -2-



   There were no contracts that contained advance agreements or special provisions rendering
these rates inapplicable, in part or whole.

   Please confirm your acceptance of the terms of the indirect cost rate agreement by signing
and returning this letter to me. A duplicate of this letter is provided for your records.

    In accordance with FAR 52.216-7 (d) (5), you shall submit a completion invoice or voucher to
reflect the settled amounts and rates including settled subcontract amounts and rates (if
applicable) within 120 days after settlement of the final annual indirect cost rates for all years of
a physically complete contract. Audit adjustments should be clearly delineated so as to be
readily identifiable for verification by the Contracting Officer. Care should be taken that amounts
claimed do not exceed contract limitations or contract indirect cost rate ceilings.

   In accordance with FAR 52.216-7 (d) (2) (v), for contracts entered into after June 30, 2011,
you are required to update the billings on all contracts to reflect the final settled rates and
update the schedule of cumulative direct and indirect costs claimed and billed within 60 days
after settlement of final indirect cost rates.

                                                       Sincerely,

                                            MULLADY.RICHARD Digitally signed by
                                                            MULLADY.RICHARDJ.l 090040282
                                            .J.1090040282   Date: 2019.10.0711:13:34-05'00'

                                                       Richard J. Mullady
                                                       Contracting Officer
                                                       US Army Engineering &
                                                        Support Center, Huntsville

Enclosure




Janus Global Operations, Incorporated accepts the above stated final indirect cost rates.


Name: _ _ _ _ _ _ _ _ _ _ _ __                         Signature: _ _ _ _ _ _ _ _ _ _ __


Title: _ _ _ _ _ _ _ _ _ _ _ __                        Date: _ _ _ _ _ _ _ _ _ _ _ _ __
Case 1:20-cv-01315-MHS Document 1 Filed 10/02/20 Page 12 of 20




                 Exhibit 2
       Case 1:20-cv-01315-MHS Document 1 Filed 10/02/20 Page 13 of 20


                                         DEPARTMENT OF THE ARMY
                         CORPS OF ENGINEERS, HUNTSVILLE ENGINEERING AND SUPPORT CENTER
                                                  P.O. BOX 1600
                                         HUNTSVILLE, ALABAMA 35807-4301



                    REPLY TO            October 7, 2019
         ATTENTION OF



Contracts Management Division B
Ordnance and Explosives Contracting Branch

Subject: FY 2015 Contracting Officer Determined Indirect Rate Agreement Letter


Mr. Robert Craig
Janus Global Operations, Incorporated
2229 Old Highway 95
Lenoir City, Tennessee 37771

Dear Mr. Craig:

  This letter sets forth the agreed upon final indirect cost rates established by CEHNC
Contracting Officer determination in accordance with FAR 42.705-2 (b) (2) (iv).

   The final annual indirect cost rates for the fiscal year ended 2015 are as follows:

           Cost Center               Exoense Pool    Allocation Base       Rate          Description
 Pool 560 - Overhead                    $3,563,973       $56,844,377      6.27%             (a)
 Pool 660 G&A                           14,733,461       151 ,281 ,579    9.74%             (b)
 Pool 501 -Afghan Reaion Svcs            6,385,872        34,418,866      13.89               *

(a) Segment Direct Labor, Purchased Labor, B&P and Applied Fringe
(b) Segment Total Cost Input
* Afghan Region Services OH is corporate allocations

   These rates are applicable to the base costs specified for each of the contracts performed
during the fiscal year 2015.

  The allowable costs by contract for the indicated fiscal year, and from inception, are shown in
your FY2015 incurred cost proposal submission as Schedule of Direct Costs by Contract and
Subcontract and Indirect Expense Applied at Claimed Rates (Schedule H), and Schedule of
Cumulative Direct and Indirect Costs Claimed and Billed (Schedule I) by contract.

   This indirect rate understanding shall not change any monetary ceiling, contract obligation, or
specific cost allowance or disallowance provided for in the contracts listed in Enclosure 1. This
understanding is incorporated into each of the affected contracts upon execution.

   The subject rates do not include any specific indirect cost items which were treated as direct
costs in the settlement of the subject rates.

   There were no contracts that contained advance agreements or special provisions rendering
these rates inapplicable, in part or whole.
        Case 1:20-cv-01315-MHS Document 1 Filed 10/02/20 Page 14 of 20




                                                 -2-



   Please confirm your acceptance of the terms of the indirect cost rate agreement by signing
and returning this letter to me. A duplicate of this letter is provided for your records.

    In accordance with FAR 52.216-7 (d) (5), you shall submit a completion invoice or voucher to
reflect the settled amounts and rates including settled subcontract amounts and rates (if
applicable) within 120 days after settlement of the final annual indirect cost rates for all years of
a physically complete contract. Audit adjustments should be clearly delineated so as to be
readily identifiable for verification by the Contracting Officer. Care should be taken that amounts
claimed do not exceed contract limitations or contract indirect cost rate ceilings.

   In accordance with FAR 52.216-7 (d) (2) (v), for contracts entered into after June 30, 2011,
you are required to update the billings on all contracts to reflect the final settled rates and
update the schedule of cumulative direct and indirect costs claimed and billed within 60 days
after settlement of final indirect cost rates.

                                                       Sincerely,

                                        MULLADY.RICHARD.J. Digitally signed by
                                                           ~~~~~~y9~ ;.~~~~;~~:~;~~~?00~
                                                                        1             2 2
                                        1090040282
                                                       Richard J. Mullady
                                                       Contracting Officer
                                                       US Army Engineering &
                                                        Support Center, Huntsville

Enclosure




Janus Global Operations, Incorporated accepts the above stated final indirect cost rates.


Name: _ _ _ _ _ _ _ _ _ _ _ __                         Signature: _ _ _ _ _ _ _ _ _ _ __


Title: _ _ _ _ _ _ _ _ _ _ _ __                        Date: _ _ _ _ _ _ _ _ _ _ _ _ __
Case 1:20-cv-01315-MHS Document 1 Filed 10/02/20 Page 15 of 20




                 Exhibit 3
          Case 1:20-cv-01315-MHS Document 1 Filed 10/02/20 Page 16 of 20


                                                  DEPARTMENT OF THE ARMY
                                  CORPS OF ENGINEERS, HUNTSVILLE ENGINEERING AND SUPPORT CENTER
                                                         P.O. BOX 1600
                                                HUNTSVILLE, ALABAMA 35807-4301


                                                        October 7, 2019
            :RI.Pt.V TO A TT'UITlON OF



Contracts Management Division B
Ordnance and Explosives Contracting Branch

Subject: FY2016 & FY2017 Contracting Officer Determined Indirect Rate Agreement Letter

Mr. Robert Craig
Janus Global Operations, Incorporated
2229 Old Highway 95
Lenoir City, Tennessee 37771

Dear Mr. Craig:

  This letter sets forth the agreed upon final indirect cost rates established by CEHNC
Contracting Officer determination in accordance with FAR 42.705-2 (b) (2) (iv).

   The final annual indirect cost rates for the fiscal year ended 2016 and 2017 are as follows:

                                             Final Indirect Cost Rates for 2016
                                                                Expense         Allocation
                                 Cost Center                                                        Rate      Oescr
                                                                  Pool             Base
 Fringe
  101     Fringe -     Offer Letter CONUS                        $4,890,232     $10,091,765       48.4576%     (a)
  102     Fringe -     Offer Letter OCONUS                          442,974         958,984       46.1920%     (a)
  105     Fringe -     Service Contract Act CONUS                     22,737         53,405       42.5741%     (a)
  106     Fringe -     Contractor MR/CMS CONUS                        33,856        317,337       10.6689%     (a)
  107     Fringe -     Contractor OCONUS OBA                        594,276       6,664,957        8.9164%     (a)
  108     Fringe -     Local Nationals IRAQ/AFG OBA                 286,944      33,962,736        0.8449%     (a)
  114     Fringe -     TCN Home Leave                               165,344       3,062,781        5.3985%     (a)
  117     Fringe -     LN TCN (NO HL) NO-OBA                        (29,928)         19,430      -154.0307%    (a)
  OH
  501     Afghan Region Services                                 $6,708,203     $44,803,431      14.9725%      (b)
  502     Africa Region Services                                    112,648                  -    0.00%        (b)
  503     Iraq Region Services                                      692,172          59,381      1165.64%      (b)
  560     Public Overhead                                         5,445,314      57,408,871      9.4851%       (b)
  G&A
  660     Public G&A                                           $15,292,018     $142,990,979      10.6944%      (c)

Allocation Base:
(a) Total Direct and Indirect Labor
(b) Direct Labor
(c) Total Cost Input

                                              Final Indirect Cost Rates for 2017
                                                                 Expense        Allocation
                                  Cost Center                                                      Rate       Oescr
                                                                   Pool            Base
 Fringe
         Case 1:20-cv-01315-MHS Document 1 Filed 10/02/20 Page 17 of 20




                                                 -2-



   101   Fringe - High Benefits                    $6,886,619     $13,134,373   54.4320%      (a)
   106   Fringe- Low Benefits                         620,120       6,503,194    9.5356%      (a)
   108   Fringe - Local Nationals (NO HL) OBA          15,351      19,551,549    0.0785%      (a)
   114   Fringe - TCN Home Leave                       (7,159)      5,268,611   -0.1359%      (a)
   OH
   501   Afghan Region Services                    $6,658,957     $21,918,761   30.3802%      (b)
   503   Iraq Region Services                           3,227       9,697,222    0.03%        (b)
   560   Public Overhead                            4,502,524      47,668,107   9.4456%       (b)
  G&A
   660   Public G&A                              $14,182,506     $129,709,732   10.9340%      (c)


Allocation Base:
(a) Total Direct and Indirect Labor
(b) Direct Labor
(c) Total Cost Input

   These rates are applicable to the base costs specified for each of the contracts performed
during the fiscal year(s) 2016 and 2017.

   The allowable costs by contract for the indicated fiscal year, and from inception, are shown in
your FY2016 & FY2017 incurred cost proposal submission as Schedule of Direct Costs by
Contract and Subcontract and Indirect Expense Applied at Claimed Rates (Schedule H), and
Schedule of Cumulative Direct and Indirect Costs Claimed and Billed (Schedule I) by contract.

   This indirect rate understanding shall not change any monetary ceiling, contract obligation, or
specific cost allowance or disallowance provided for in the contracts listed in Enclosure 1. This
understanding is incorporated into each of the affected contracts upon execution.

   The subject rates do not include any specific indirect cost items which were treated as direct
costs in the settlement of the subject rates.

   There were no contracts that contained advance agreements or special provisions rendering
these rates inapplicable, in part or whole.

   Please confirm your acceptance of the terms of the indirect cost rate agreement by signing
and returning this letter to me. A duplicate of this letter is provided for your records.

    In accordance with FAR 52.216-7 (d) (5), you shall submit a completion invoice or voucher to
reflect the settled amounts and rates including settled subcontract amounts and rates (if
applicable) within 120 days after settlement of the final annual indirect cost rates for all years of
a physically complete contract. Audit adjustments should be clearly delineated so as to be
readily identifiable for verification by the Contracting Officer. Care should be taken that amounts
claimed do not exceed contract limitations or contract indirect cost rate ceilings.

   In accordance with FAR 52.216-7 (d) (2) (v), for contracts entered into after June 30, 2011 ,
you are required to update the billings on all contracts to reflect the final settled rates,
       Case 1:20-cv-01315-MHS Document 1 Filed 10/02/20 Page 18 of 20




                                               -3-



and update the schedule of cumulative direct and indirect costs claimed and billed within 60
days after settlement of final indirect cost rates.

                                                     Sincerely,

                                         MULLADY.RICHARD.            Digitally signed by
                                                                     MULLADY.RICHARDJ.1090040282
                                         J.1090040282                Date: 2019.10.07 11:50:57-05'00'
                                                 Richard J. Mullady
                                                 Contracting Officer
                                                 US Army Engineering &
                                                   Support Center, Huntsville

Enclosure




Janus Global Operations, Incorporated accepts the above stated final indirect cost rates.


Name: _ _ _ _ _ _ _ _ _ _ _ __                   Signature: _ _ _ _ _ _ _ _ _ _ __


Title: _ _ _ _ _ _ _ _ _ _ _ __                  Date: _ _ _ _ _ _ _ _ _ _ _ _ __
Case 1:20-cv-01315-MHS Document 1 Filed 10/02/20 Page 19 of 20




                 Exhibit 4
   Case 1:20-cv-01315-MHS Document 1 Filed 10/02/20 Page 20 of 20




14 October 2019


Richard J. Mullady
Contracting Officer
Department of the Army
Corps of Engineers, Huntsville Engineering and Support Center
P.O. Box 1600
Huntsville, AL 35807-4301

RE: FY 2014, FY 2015, FY 2016, FY 2017 Contracting Officer Determined Indirect Rate Agreement
Letters

Dear Mr. Richard Mullady:

We are in receipt of the above-referenced Contracting Officer Determined Indirect Rate Agreement
letters and are hereby notifying you that we do not accept the terms of the proposed indirect cost rate
agreements. We remain fundamentally opposed to the positions taken by the DCM Huntsville office
in the related audit reports and the Corps of Engineers decision to sustain their findings.

We intend to exercise our rights under the Disputes clause of the affected contracts and the Contract
Disputes Act to challenge the rate determinations.

As stated in our previous communication, we welcome the opportunity to meet with your office to discuss
the findings noted in the DCM audit reports and offer our position on their findings for discussion and
negotiation.




Sincerely,




                              ompliance




       Afghanistan • Bosnia • Egypt • Germany • Iraq• Laos • Libya •Mozambique• Nigeria• Somalia • South Africa •
       Turkey • Uganda • United Arab Emirates • United Kingdom • Huntsville, AL• Lenoir City, TN • Washington, D.C.

       ISO 9001:2015, ISO 14001:2015, OHSAS 18001:2007, ISO 18788:2015, and ANSI/ASIS PSC.1-2012 Certified

                                                    JANUSGO.COM
